

INVESTMENT MANAGEMENT TRUST AGREEMENT


This agreement (“Agreement”) is made as of May 19, 2010 by and between 57th
Street General Acquisition Corp. (the “Company”) its principal office located at
590 Madison Avenue, 35th Floor, New York New York 10022 and Continental Stock
Transfer & Trust Company (“Trustee”) located at 17 Battery Place, New York, New
York 10004.


WHEREAS, the Company’s registration statement, as amended, on Form S-1, No.
333-163134 (“Registration Statement”), for its initial public offering of
securities (“IPO”) has been declared effective as of the date hereof (“Effective
Date”) by the Securities and Exchange Commission (capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Registration
Statement); and


WHEREAS, Morgan Joseph & Co. Inc. (“Morgan Joseph”) is acting as the
representative of the underwriters in the IPO pursuant to an underwriting
agreement (“Underwriting Agreement”); and


WHEREAS, simultaneously with the IPO, 57th Street GAC Holdings LLC, the sponsor
of the Company and the underwriters (including Morgan Joseph), will be
purchasing an aggregate of 3,700,000 warrants (“Insider Warrants”) from the
Company for an aggregate purchase price of $1,850,000; and


WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $50,000,000 of the
gross proceeds of the IPO and sale of the Insider Warrants  ($57,357,500 if the
underwriters over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a trust account for the benefit of the
Company and the holders of the Company’s common stock, par value $0.0001 per
share, issued in the IPO as hereinafter provided and in the event the Units are
registered in Colorado, pursuant to Section 11-51-302(6) of the Colorado Revised
Statutes. A copy of the Colorado Statute is attached hereto and made a part
hereof (the aggregate amount to be delivered to the Trustee, including any
amounts constituting a tax refund of the Company’s income tax obligation, will
be referred to herein as the “Property”; the stockholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”); and

 

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to a deferred fee of 1.1% of the gross proceeds of the IPO (“Deferred Fee’)
payable to the underwriters (including Morgan Joseph) solely upon the
consummation of the Company’s initial business transaction (“Business
Transaction”) and pursuant to the terms of the Underwriting Agreement;


WHEREAS, pursuant to the Underwriting Agreement and certain letter agreements
between the Company and 57th Street GAC Holdings LLC, the Company and 57th
Street GAC Holdings LLC have agreed that any tax refund received by the Company
on its income tax obligation will become a portion of the Property; and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;


NOW THEREFORE, IT IS AGREED:


1.           Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:


(a)      Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, including the terms of Section 11-51-302(6) of the
Colorado Statute, in a segregated trust account (“Trust Account”) established by
the Trustee at J.P. Morgan Chase Bank, N.A. and at a brokerage institution
selected by the Company that is satisfactory to the Trustee;


(b)      Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;


 

--------------------------------------------------------------------------------

 

(c)      In a timely manner, upon the instruction of the Company, to invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940 having a
maturity of 180 days or less, and/or in any open ended investment company
registered under the Investment Company Act of 1940 that holds itself out as a
money market fund selected by the Company meeting the conditions of paragraphs
(c)(2), (c)(3) and (c)(4) of Rule 2a-7 promulgated under the Investment Company
Act of 1940, as determined by the Company; except however, that any portion of
the Property constituting a tax refund of the Company’s income tax obligation
shall not be invested as otherwise set forth in this paragraph 1(c); in this
regard, it is understood that the Trust Account will earn no interest while
account funds are uninvested awaiting company instructions hereunder.


(d)      Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;


(e)      Notify the Company of all communications received by it with respect to
any Property requiring action by the Company;


(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;


(g)      Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so, so long as the Company shall have advanced funds sufficient to
pay the Trustee’s expenses incident thereto.


(h)      Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of, and amounts in, the
Trust Account, reflecting all receipts and disbursements of the Trust Account;
and


 

--------------------------------------------------------------------------------

 

(i)       Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A,  Exhibit B or Exhibit C hereto, signed on behalf of the
Company by its Chief Executive Officer, President or Chairman of the Board and
Secretary or Assistant Secretary, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account only as directed in the
Termination Letter and the other documents referred to therein; provided,
however, that in the event that a Termination Letter has not been received by
the Trustee by the 15-month anniversary of the Effective Date of the
Registration Statement, the Trust Account shall be liquidated in accordance with
the procedures set forth in the Termination Letter attached as Exhibit B hereto
and distributed to the stockholders of record on such 15-month anniversary
date.  In the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by the 15-month
anniversary of the Effective Date of the Registration Statement, following the
liquidation of the Property, the Trustee shall keep the Trust Account open until
the earlier to occur of (i) twelve (12) months following the date the Property
has been distributed to the Public Stockholders; (ii) the Trustee’s receipt of a
Termination Letter in a form substantially similar to Exhibit C hereto; or (iii)
a notice from the Company’s independent auditors  stating that the Company will
not be receiving any tax refund on its income tax obligation.  The provisions of
this paragraph 1(i) may not be modified, amended or deleted under any
circumstances.


2.           Limited Distributions of Income from Trust Account.


(a)      Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company from the Trust Account the amount
necessary to cover any tax obligation owed by the Company and, to the extent
there is not sufficient cash in the Trust Account to pay such tax obligation,
liquidate such assets held in the Trust Account as shall be designated by the
Company in writing to make such distribution; provided, however, that if the tax
to be paid is a franchise tax, the written request by the Company shall be
accompanied by a copy of the annual franchise tax bill from the State of
Delaware and a statement of the principal financial officer of the Company
setting forth the actual amount payable.  The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to said funds, and the trustee has no responsibility to look beyond
said request.


(b)      Upon written request from the Company, which shall be given in a form
substantially similar to that attached hereto as Exhibit C, the Trustee shall
distribute to the Company’s Public Stockholders, amounts deposited by the
Company to the Trust Account that the Company has represented to be tax
refund(s) of the Company’s income tax obligations.

 

--------------------------------------------------------------------------------

 


(c)      The limited distributions referred to in paragraph 2(a) above shall be
made only from income collected on the Property, and in no event shall the
payments authorized by paragraph 2(a) and 2(b) cause the amount in the Trust
Account to fall below the amount initially deposited into the Trust
Account.  Except as provided in paragraph 2(a) and 2(b) above, no other
distributions from the Trust Account shall be permitted except in accordance
with paragraph 1(i) hereof; and


(d)      In all cases, the Company shall promptly provide Morgan Joseph with a
copy of any Termination Letters and/or any other correspondence that it issues
to the Trustee with respect to any proposed withdrawal from the Trust Account
promptly after such issuance.


3.           Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:


(a)      Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman of the Board or Chief Executive Officer, and other
officers as specified in paragraph 1(i).  In addition, except with respect to
its duties under paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;


(b)      Subject to the provisions of paragraph 5 of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any action taken by the trustee hereunder or
any claim, potential claim, action, suit or other proceeding brought against the
Trustee involving any claim, or in connection with any claim or demand which in
any way arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this paragraph, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim, provided, that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld.  The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company, which consent shall not be unreasonably withheld.  The Company may
participate in such action with its own counsel;

 

--------------------------------------------------------------------------------

 


(c)      Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, an annual fee and a transaction processing fee for each
disbursement made pursuant to paragraph 2(a), which fees shall be subject to
modification by the parties from time to time.  It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to paragraphs 1(i) solely in connection with the
consummation of the Company’s Business Transaction and 2(a) and 2(b).  The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date;


(d)      In connection with the vote, if any, of the Company’s stockholders
regarding a Business Transaction, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes verifying the vote of the Company’s
stockholders regarding such Business Transaction; and


(e)      In connection with the Trustee acting as Paying/Disbursing Agent
pursuant to Exhibit B, Exhibit C or Exhibit D, the Company will not give the
Trustee disbursement instructions which would be prohibited under this
Agreement.


(f)       Promptly after the Deferred Fee shall become determinable on a final
basis, to provide the Trustee notice in writing (with a copy to Morgan Joseph)
of the total amount of the Deferred Fee.


(g)      In the event the Company is entitled to receive a tax refund on its
income tax obligation, and promptly after the amount of such refund is
determined on a final basis, to provide the Trustee with notice in writing (with
a copy to Morgan Joseph) of the amount of such income tax refund.

 

--------------------------------------------------------------------------------

 


4.           Limitations of Liability.  The Trustee shall have no responsibility
or liability to:


(a)      Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;


(b)      Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced to it funds sufficient to pay any expenses incident thereto;


(c)      Change the investment of any Property, other than in compliance with
paragraph 1(c);


(d)      Refund any depreciation in principal of any Property;


(e)      Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;


(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee, (which counsel may
be company counsel) statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Trustee, in good faith, to be
genuine and to be signed or presented by the proper person or persons.  The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

 

--------------------------------------------------------------------------------

 


(g)      Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and


(h)      File local, state and/or Federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property, or the principal
in the account.


(i)       Pay or report any taxes on behalf of the Trust Account other than
pursuant to paragraph 2(a).


(j)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein.


(k)      Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to paragraph 1(i), 2(a) or 2(b). above.


5.           No Right of Set-Off.  The Trustee waives any right of set-off or
any right, title, interest or claim of any kind that the Trustee may have
against the Property held in the Trust Account.  In the event the Trustee has a
claim against the Company under this Agreement, including, without limitation,
under paragraph 3(b), the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.


 

--------------------------------------------------------------------------------

 

6.           Termination.  This Agreement shall terminate as follows:


(a)      If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or


(b)      At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to paragraph 3(b).


7.           Miscellaneous.


(a)      The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including,
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.


(b)      This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

 

--------------------------------------------------------------------------------

 


(c)      This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof.  Except for paragraph
1(i) (which may not be amended under any circumstances), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto;
provided, however, that no such change, amendment or modification (other than to
correct a typographical error) may be made without the prior written consent of
Morgan Joseph, who, along with each other underwriter, the parties specifically
agree is and shall be a third party beneficiary for purposes of this
Agreement.  In this regard, the Trustee may request an opinion from company
counsel as to the legality of any proposed amendment as a condition to its
executing said amendment.  As to any claim, cross-claim or counterclaim in any
way relating to this Agreement, each party waives the right to trial by jury.


(d)      The parties hereto consent to the personal jurisdiction and venue of
any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder.


(e)      Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven G. Nelson, Chairman, and
Frank A. DiPaolo, CFO
Fax No.:  (212) 509-5150


 

--------------------------------------------------------------------------------

 

if to the Company, to:


57th Street General Acquisition Corp.
590 Madison Avenue, 35th Floor
New York, New York 10022
Attn:  Mark D. Klein, Chief Executive Officer
Fax No.:  (212) 409-2407


in either case with a copy to:


Morgan Joseph & Co. Inc.
600 Fifth Avenue, 19th Floor
New York, New York 10020
Attn:  Tina Pappas, Managing Director
Fax No.:  (212) 218-3760


(f)       This Agreement may not be assigned by the Trustee without the prior
consent of the Company.


(g)      Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder.  The
Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance. In the event
that the Trustee has a claim against the Company under this Agreement, the
Trustee will pursue such claim solely against the Company and not against the
Property held in the Trust Account.


(h)      For so long as the Property is held in the Trust Account, Morgan
Joseph, on behalf of the other underwriters in the IPO, shall be third party
beneficiaries, on behalf of itself and such other underwriters, with respect
this Agreement and shall be entitled to enforce the terms of this Agreement to
the same extent as if it were party to this Agreement.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.


CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee



 
By:
/s/ Steven Nelson
   
Name: Steven G. Nelson
   
Title: President and Chairman of the Board

 

 
57TH STREET GENERAL ACQUISITION CORP.
         
By:
/s/ Paul Lapping
     
Name: Paul Lapping
     
Title:  Secretary and Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Fee Item
 
Time and method of
payment 
 
Amount
Initial acceptance fee
 
Initial closing of IPO by wire transfer
 
$1,000
Annual fee
 
First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the Registration Statement by wire transfer
or check
 
$5,000
Transaction processing fee for disbursements to Company under paragraph 2(a)
 
Deduction by Trustee from accumulated income following disbursement made to
Company under paragraph 2
 
$250
Paying agent services for distributions made to shareholders pursuant to
paragraphs 1(i) and 2(b)
 
Liquidation of trust pursuant to 1(i) and  distribution of tax refunds, as
directed by the Company pursuant to letter instruction in the form of Exhibit E
 
Usual and customary service fees from time to time applicable to Paying Agent
services.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


[Letterhead of Company]


                 [Insert date]


Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:     Trust Account No.     -           Termination Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
57th Street General Acquisition Corp. (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of _________, 2010 (“Trust Agreement”),
this is to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
transaction with Target Business (“Business Transaction”) on or about [insert
date].  The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Transaction (“Consummation Date”).


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on________________ ,  and to transfer
the proceeds to the above referenced checking account at J.P. Morgan Chase Bank,
N.A. to the effect that, on the Consummation Date, all of funds held in the
Trust Account will be immediately available for transfer to the account or
accounts that the Company shall direct on the Consummation Date.  It is
acknowledged and agreed that while the funds are on deposit in the trust
checking account awaiting distribution, Trust Account will not earn any interest
or dividends.


 

--------------------------------------------------------------------------------

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that (a) the Business Transaction has been consummated and
(b) the provisions of Section 11-51-302(6) and Rule 51-3.4 of the Colorado
Statute have been met and (ii) the Company shall deliver to you [(a) [an
affidavit] [a certificate] of __________________, which verifies the vote of the
Company’s stockholders in connection with the Business Transaction and (b)]1
joint written instructions signed by the Company and Morgan Joseph with respect
to the transfer of the funds held in the Trust Account, including the Deferred
Fee (“Instruction Letter”).  You are hereby directed and authorized to transfer
the funds held in the Trust Account immediately upon your receipt of the
counsel’s letter and the Instruction Letter, in accordance with the terms of the
Instruction Letter.  In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company.  Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.


In the event that the Business Transaction is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice as soon thereafter as possible.




--------------------------------------------------------------------------------

1  Include only if there is a stockholder vote.
 
 

--------------------------------------------------------------------------------

 
 

   
Very truly yours,
       
57TH STREET GENERAL ACQUISITION CORP.
         
By:
       
Mark D. Klein, Chief Executive Officer
         
By:
       
Paul D. Lapping, Secretary



cc: Morgan Joseph & Co. Inc.


 

--------------------------------------------------------------------------------

 


EXHIBIT B


[Letterhead of Company]


[Insert date]
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:           Trust Account No.    -       Termination Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
57th Street General Acquisition Corp. (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of ________, 2010 (“Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Transaction with a Target Company within the time frame specified in the
Company’s Certificate of Incorporation, as described in the Company’s prospectus
relating to its IPO.


  In accordance with the terms of the Trust Agreement, we hereby authorize you
to liquidate all the Trust Account investments on ______________2011 and to
transfer the total proceeds to the Trust Checking Account at J.P. Morgan Chase
Bank, N.A. to await distribution to the stockholders. The Company has selected
____________ 20 ___as the record date for the purpose of determining the
stockholders entitled to receive their share of the liquidation proceeds.  You
agree to be the Paying Agent of record and in your separate capacity as Paying
Agent and to distribute said funds directly to the Company’s stockholders (other
than with respect to the initial, or insider shares) in accordance with the
terms of the Trust Agreement, the Certificate of Incorporation of the Company,
and your standard fees.   Upon the distribution of all the funds in the Trust
Account, your obligations under the Trust Agreement shall be terminated,
provided, however, that in the event the Company receives a refund of taxes paid
on its income tax obligation, the Trustee agrees to immediately distribute the
proceeds of such refund on a pro-rata basis to each stockholder receiving a
distribution hereunder.

 

--------------------------------------------------------------------------------

 



   
Very truly yours,
       
57TH STREET GENERAL ACQUISITION CORP.
         
By:
       
Mark D. Klein, Chief Executive Officer
         
By:
       
Paul D. Lapping, Secretary



cc: Morgan Joseph & Co. Inc.


 

--------------------------------------------------------------------------------

 

EXHIBIT C
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:      Trust Account No.    -       Termination Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
57th Street General Acquisition Corp. (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of ________, 2010 (“Trust Agreement”),
this is to advise you that the Company will be receiving a refund of a portion
of the taxes it paid to satisfy its income tax obligation.


  In accordance with the terms of the Trust Agreement, we hereby authorize you
to deposit the proceeds of such tax refund in the Trust Account, and to transfer
the total proceeds to the Trust Checking Account at J.P. Morgan Chase Bank, N.A.
for immediate distribution to the Company’s stockholders (the “Former
Stockholders”) of record as of the date on which the Company redeemed the shares
of common stock sold in its initial public offering.  You agree to be the Paying
Agent of record and in your separate capacity as Paying Agent and to distribute
said funds directly to the Former Stockholders (other than with respect to the
initial, or insider shares) in accordance with the terms of the Trust Agreement,
Certificate of Incorporation of the Company, and your standard fees.  Upon the
distribution of all the funds in the Trust Account, your obligations under the
Trust Agreement shall be terminated.



   
Very truly yours,
       
57TH STREET GENERAL ACQUISITION CORP.
         
By:
       
Mark D. Klein, Chief Executive Officer
         
By:
       
Paul D. Lapping, Secretary



cc: Morgan Joseph & Co. Inc.


 

--------------------------------------------------------------------------------

 

EXHIBIT D
[Letterhead of Company]
[Insert date]


Continental Stock Transfer
  & Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn:  Steven Nelson Cynthia Jordan


Re:      Trust Account No.


Gentlemen:


Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
57th Street General Acquisition Corp. (“Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of ___________, 2010 (“Trust Agreement”),
the Company hereby requests that you deliver to the Company $_______ of the
interest income earned on the Property as of the date hereof. The Company needs
such funds to pay for its tax obligations. The Company needs such funds to pay
for the tax obligations as set forth on the attached tax return or tax
statement.  In accordance with the terms of the Trust Agreement, you are hereby
directed and authorized to transfer (via wire transfer) such funds promptly upon
your receipt of this letter to the Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]



 
57TH STREET GENERAL ACQUISITION CORP.
         
By:
       
Mark D. Klein, Chief Executive Officer
           
By:
       
Paul D. Lapping, Secretary



cc: Morgan Joseph & Co. Inc.


 

--------------------------------------------------------------------------------

 


EXHIBIT E


AUTHORIZED INDIVIDUAL(S)
 
AUTHORIZED
FOR TELEPHONE CALL BACK
 
TELEPHONE
NUMBER(S)
         
Company:
         
57th Street General Acquisition Corp.
   
590 Madison Avenue, 35th Floor
   
New York, New York 10022
   
Attn:  Mark D. Klein, Chief Executive Officer
 
(212) 409-2434
     
Trustee:
         
Continental Stock Transfer
   
  & Trust Company
   
17 Battery Place
   
New York, New York 10004
   
Attn:  Frank Di Paolo, CFO
 
(212) 845-3270

 
 

--------------------------------------------------------------------------------

 